Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilwert (US 20150363996) in view of Oyagi (US 20110225538) 
In claim 1, Keilwert discloses
A cabinet comprising (figure 1, paragraph 38 discloses the term cabinet specifically)
A first display device, the first display device comprising a three dimensional (3D) display device (paragraph 72-83, figure 2B #110, a 3D gaming system thru autostereoscopic display)
A second display device, the second display device comprising a two dimensional (2D) display device (paragraph 53 discloses additionally displaying the virtual sphere on a 2D screen)
A processor circuit and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to (paragraph 67)
Receive a first 3D input value from the first 3D input device (figure 2B #145, paragraphs 78-83 discloses 3D input allowing for the user to virtually touch the spherical object 120)
Based on the first 3D input value, cause the first display device to move a first 3D graphical interface element of a wagering game being displayed on the first display device from a first 3D location of the first display device to a second 3D location of the first display device (paragraph 52 discloses movement of a virtual sphere in response to the 3D input)
Keilwert fails to expressly disclose that the first and second display are within the same cabinet, and that based on movement of the first 3D graphical interface element from the first 3D location to the second 3D location, cause the second display device to simultaneously move a second 2D graphical interface element of the wagering game corresponding to the first modified 3D graphical interface element from a first 2D location of the second display device corresponding to the first 3D location to a second 2D location of the second display device corresponding to the second 3D location, however Oyagi discloses a 2D and 3D display device within the same cabinet (figure 1 #13, paragraph 96 discloses housing, which is a cabinet, and the housing has the “stereoscopic image display device” of figure 1 and 3 #11, paragraph 204 discloses that a “3D adjustment switch” may switch between stereoscopic (which is to say 3D) and planar (which is to say 2D)  as well as paragraph 65, figure 1 and 3 #12 “planar image display device”, which is a 2D display) and simultaneously moving a 2D graphical interface element and 3D graphical interface element (paragraph 120, in response to the player stroking the chest of the child object, the facial expression of the child object present in the virtual space changes and the position of both hands of the child object changes, see figures 3 and 5  #41(111), where the arms go from facing downwards to facing upwards)  As Keilwert is relied upon to teach using a 3D input to modify a 3D graphical interface element, and as Keilwert further discloses additionally displaying the graphical interface element on a 2D display, this combination teaches the invention as claimed, as the combination would teach moving an object on the 3D display as taught in Keilwert while displaying an object and its movement on a 2D and 3D display simultaneously as taught by Oyagi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Keilwert with Oyagi in order to allow for the 2D and 3D display of Keilwert to show a consistent version of the virtual object, as well as to allow for the user to obtain the feeling as if the user is directly operating the object displayed on the 2D screen (see paragraph 6 of Oyagi).
In claim 3, Keilwert discloses the 2D graphical interface element comprises a 2D representation of the 3D graphical interface element (paragraph 53 discloses the virtual sphere being displayed on the 2D screen which would be a 2D representation of the 3D graphical interface element)
In claim 4, Keilwert discloses a first gaming device comprising the first display device and the first 3D input device and a second gaming device comprising a third display device, the third display device comprising a 3D display device and a second 3D input device (figure 17, paragraph 185-186)
In claim 5, Keilwert discloses receive a second 3D input value from the second 3D input device, based on the second 3D input value, cause the third display device to move a third 3D graphical interface element being displayed on the third display device from a third 3D location on the third display device to a fourth 3D location of the third display device (paragraph 185-186, gesture movement is detected at both the first and second device, and “when the physical hand 1705A pushes the virtual game component away from the first player, the second player may see the virtual game component being pushed towards the second player”.    This means that the first AND third displays are affected by the second 3D input value.) Keilwert in view of Oyagi discloses based on movement of the third 3D graphical interface element, cause the second display device to move a fourth 3D graphical interface element of the wagering game from a third 3D location of the second display device to a fourth 2D location of the second display device, the fourth 2D graphical interface element corresponding to the third 3D graphical interface element.  Specifically, As Keilwert discloses BOTH 3D displays being modified by the second 3D input value from the second 3D input device, and as Keilwert in view of Oyagi discloses a second display which modifies a 2D graphical interface element based on the movement of the 3D graphical interface element on the first display, this would mean that the second display would be modified based on the second input value and based on movement of the third 3D graphical interface element.
In claim 7, Keilwert, Ganger discloses based on the first input value and the second input value, initiate a cooperative wagering game between the first gaming device and the second gaming device (paragraph 185-186. Both players receiving points if both players push on the same virtual game component at the same time, thus they are attempting to cooperate, further players may give hints to other players)
In claim 14, Keilwert discloses the first 3D input gesture comprises a 3D gesture input sensor to detect a 3D gesture performed by a user associated with the first display device and wherein the first 3D input value from the first input device comprises a first 3D gesture input value corresponding to the 3D gesture performed by the user (figure 2B #135, paragraph 80)
In claim 15, Keilwert discloses the 3D gesture input sensor comprises a plurality of gesture input sensors to detect the 3D gesture performed by the user (paragraph 39 discloses one or more contactless  sensor devices, paragraph 83 further discloses multiple sensor devices being used)
In claim 21, Keilwert in view of Oyagi discloses receive a second input value form the first input device, based on the second input value, cause the first display device to further move the first 3D graphical interface element of the wagering game to a third 3D location of the first display device and cause the second display device to simultaneously move the second 2D graphical interface element of the wagering game to a third 2D location of the second display device corresponding to the third 3D location (This limitation merely requires the invention of claim 1 to be performed a second time.  The invention of Keilwert may be continually performed, for example paragraph 73 discloses the display is dynamically updated, and paragraph 88 discloses receiving dynamic gestures, and figure 6 discloses analyzing first and second location information, for example)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilwert in view of Oyagi in view of Ganger (US 20100234094).
In re claim 6, Keilwert in view of Oyagi discloses the claimed invention except based on the first input value and the second input value, initiate a competitive wagering game between the first gaming device and the second gaming device, however Ganger discloses based on the first input value and the second input value, initiate a competitive wagering game between the first gaming device and the second gaming device (paragraph 146 discloses a competitive wagering game wherein players use competing gestures to view for an award in a 3D space.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Keilwert in view of Oyagi with Ganger in order to allow for the game to attract a wider variety of players by using the input method described in Keilwert in view of Oyagi with other types of games such as the ones taught by Ganger.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto (US 20070167238) in view of Manning (US 20130184064) in view of Mayeroff (US 20150011302)
In claims 17 and 19, Gatto discloses
A shared display (figure 1 #106, the second screen game is the shared display, paragraph 13 discloses that the 5 displays may be merged into a single display)
A first gaming device comprising a first display device and (paragraph 44, figure 1, the first gaming device’s first display is #104 primary game of GM1)
A second gaming device comprising a second display device and (paragraph 44, figure 1, the second gaming device’s second display is #104 primary game of GM1)
Cause the first display device to modify a graphical interface element being displayed on the first display device to generate a first modified graphical interface element on the first display device and based on the first modified graphical interface element case the shared display device to display a shared graphical interface element (paragraph 48, each  primary display displays a plurality of reels, and then a symbol on a fixed location on the primary display is used to populate the secondary (shared) display.  This includes the first display device)
Cause the second display device to modify a second graphical interface element being displayed on the second display device to generate a second modified graphical interface element on the second display device, and based on the second modified graphical interface element, cause the shared display device to modify the shared graphical interface element being displayed on the shared display device to generate a shared modified graphical interface element on the shared display device (paragraph 48, each  primary display displays a plurality of reels, and then a symbol on a fixed location on the primary display is used to populate the secondary (shared) display.  This includes the second display device)
Gatto fails to disclose that the first and second gaming device have a first and second gesture input device comprising a gesture input sensor to detect a gesture performed by a and second user for the first and second display device, and a processor circuit, and a memory coupled to the processor circuit, however Manning discloses that the first and second gaming device (paragraph 55 discloses multiple users being connected to the network via multiple computing devices) have a first and second gesture input device comprising a gesture input sensor to detect a gesture performed by a and second user for the first and second display device (paragraph 84 discloses use of sensors which can track a wand which is manipulated by gestures of the user, although more simplistic inputs such as a touchpad of paragraph 16 or even the buttons of paragraph 45 discloses this limitation, as a touchscreen detects the gesture of a user’s touch, and a button detects the user gesture of pushing the button), and a processor circuit (paragraph 11), and a memory coupled to the processor circuit (paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Gatto with Manning in order to allow for basic input, output and processing to occur at the device of Gatto in known fashion.
Gatto in view of Manning fails to explicitly disclose that the shared third display device is separate from the first gaming device and second gaming device, however Mayeroff discloses an overhead community display that is separate from the first and second gaming devices (paragraph 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Gatto in view of Manning with Mayeroff in order to allow for a more exciting community experience.
Response to Arguments
Applicant’s amendment to claim 10 overcomes the 112 rejection.
Applicant amendments overcome the prior rejection of claim 1, however a new rejection is made with Keilwert in view of Oyagi as set forth above.
Applicant argues that Gatto and Manning fails to disclose a separate third display device having a shared display that is distinct from both the first and second gaming devices, however this limitation is taught by the newly added prior art of Mayeroff.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715